Name: Commission Regulation (EEC) No 2470/82 of 10 September 1982 correcting the French and Danish versions of Regulation (EEC) No 1912/82 as regards the conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 263/ 14 Official Journal of the European Communities 11 . 9 . 82 COMMISSION REGULATION (EEC) No 2470/82 of 10 September 1982 correcting the French and Danish versions of Regulation (EEC) No 1912/82 as regards the conditions for the taking over of cereals by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 451 /82 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1912/82 of 15 July 1982 (3) amended for the sixth time Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies (4) ; whereas an error appears in the French and Danish versions of the corrigendum to the Regulation (*), in point 2 b) of the Annex ; whereas the Annex in question should be corrected, HAS ADOPTED THIS REGULATION : Article 1 1 . Point 2 b) of the Danish version of the Annex to Regulation (EEC) No 1569/77 shall be replaced by the following : 5 %'b) kornbesats (urenheder) (2) herunder :  uudviklede kerner  andre kornarter  kerner angrebet af skadedyr  kerner, der fremviser misfarvning af kimen  plettede kerner  kerner, der er opvarmet ved tÃ ¸rring 5% 12 % 5 % 12 % 12 % 12 % 3 % \ \ &gt; 5 % j 5 % 0,50 % 3 % 3 % 3 % 3 %' 2. Point 2 b) of the French version of the Annex to Regulation (EEC) No 1569/77 shall be replaced by the following : 'b) impuretes constituÃ ©es par des grains (2) 5 % dont :  grains Ã ©chaudes  autres cereales 5 % 12 % 5 % 12 % 12 % 12 % 3 % \ ) ( 5 % &gt; 5 % 0,50 % 3 % 3 % 3 %  grains attaquÃ ©s par les predateurs  grains prÃ ©sentant des colorations du germe  grains mouchetÃ ©s - grains chauffÃ ©s par sÃ ©chage 3 % ' ¢) OJ No L 281 , (2) OJ No L 164, (3) OJ No L 208 , (4) OJ No L 174, n OJ No L 235, 1 . 11 . 1975, p . 1 . 14 . 6 . 1982, p . 1 . 16 . 7. 1982, p . 50 . 14. 7. 1977, p . 15 . 10 . 8 . 1982, p . 23 . 11 . 9 . 82 Official Journal of the European Communities No L 263/ 15 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 September 1982. For the Commission Poul DALSAGER Member of the Commission